EXHIBIT 10.1

 


AMENDMENT TO 2003 LONG-TERM INCENTIVE PLAN

 

On August 28, 2003, the Medtronic, Inc. Shareholders approved the Medtronic 2003
Long-Term Incentive Plan (the “Plan”).  Subsequently, on October 23, 2003, the
Medtronic, Inc. Board of Directors amended the Plan to limit the usage of
Restricted Stock under the Plan as follows:

 

The first sentence of Section 3 of the Plan, entitled “Shares Subject to the
Plan,” was amended to add the underscored language below and now reads in its
entirety as follows:

 

The total number of Shares which may be issued under the Plan is 60,000,000, of
which no more than 50% may be issued in the form of Restricted Stock or Other
Stock-Based Awards payable in Shares, provided, however, that no more than 5% of
the Shares reserved under the Plan shall be granted pursuant to Restricted Stock
Awards if such Award (a) shall vest in full prior to three years from the Award
date or (b) if a condition to such vesting is based, in whole or in part, upon
performance of the Shares or any aspect of the Company’s operations and such
vesting could occur over a period of less than one year from the Award date.

 

--------------------------------------------------------------------------------